     Case 2:19-cv-10806-DSF-MAA Document 30 Filed 07/14/20 Page 1 of 2 Page ID #:592
                                                                                                                                           --~+ ~             q~   n

                                                                                                                                                                   ~..~u
                                                                       EJ-1
 IA.`ter recording reNm to:
   Keith J. Wesley(SBN 229276)
   Matthew Venezia(SBN 313812)                                                               u~ ~ Q
                                                                                            J~.,~
   Browne George Ross LLP
 X2121 Avenue of the Stars, Suite 2800
 I Los Angeles, CA 90067
 ~ TElNO.~ 3~O-Z~I4-700          rpxNo.(optionzq~310-275-5697
 i E-Main nooREss(oprionaq: kwesley@bgrfirm.com/mvenezia@bgrfirm.com
   X      ATTORNEY ~ JUDGM3VT               ~ ASSIGNEE
          rOR        CREDITOR                 OF R=CORD

  United States District Court -Central District of California
 STREET ADDRESS: 350 W ~ St St.

 MAILING ADDRESS'

 CITY AND ZIP CODE: LOS Afl9@I2S, CA         90012
 ew~~cH NAME: Central District                                                                                        FOR RECORDER'S USE O,VLY
                                                                                                                       LEW.ING OFFIC=R (Name and .4dJress):
    PLAINTIFF: ATARI INTERACTIVE, Inc.                                                                       US Marshal
  DEFENDANT: RAGEON, Inc.                                                                                    Civil Unit
                                                                                                             350 W. 1st St., #3001
   NOTICE OF LEVY                                                                                            Los Angeles, CA 90012
                                                                                                               LEVYING OFFICER FILE NO.              COURT CASE NO.:
   under Writ of              ~x   Execution (Money Judgment)                          Sale
                                                                                                                                              2:19-cv-10806-DSF- MAA

 TO THE PERSON NOTIFIED (name): RageOn, Inc.
 1. The judgment creditor seeks to levy upon property in which the judgment debtor has an interest and apply it to the satisfaction of a
    judgment as follows:
    a. Judgment debtor (name): RageOn, Inc.
    b. The property to be levied upon is described
             i n the accompanying writ of possession or writ of sale.
       ~ x as follows:
             any and all accounts in the name of judgment debtor RageOn, Inc. held at Bank of America

 2. The amount necessary to satisfy the judgment creditor's judgment is:
    a. Total amount due (less partial satisfactions) . . . . . . .... . . . ... . . . . . . .... . . . . . . . . . . . $ 1,125,600.00
    b. Levy fee . . . ... . . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . .. . . . . . . . . . . .$ 65.00
    c. Sheriff's disbursement fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . $
    d. Recoverable costs .. . . . . . . . . .. . .. . . . .... . . . . . . . . . . .. . . . . . .. . . . . . . . . . . . . . . . . $
    e. Total (a through d) .. . . . . . . . .. . .. . . . . .. . . . . . . . . . . ..... . . . . . . . . . . . . . . ... . .. . . $ 1,125,665.00
    f. Daily interest . . .. . . . . . . . . .. . . . . .. . . .. . . . . . . . . . . . . . . . . . . . . . . . . ... .. .. . . . . . .$ 0.00
 3. You are notified as
    a. ~ ajudgment debtor.
    b. 0a person other than the judgment debtor (state capacity in which person is nofifred)

            (Read Information for Judgment Debtor or Information for Person Other Than Judgment Debtor on page two.)

 Notice of Levy was
~ mailed on (date):                   6/26/20
 delivered on (date):
 posted on (date);
0filed on (date):
0recorded on (date):
 gate: 6/26/20 Doug Forrest
       Reg. L.A. County - 5141
                               (TYPE OR PRINT NAA4E)                                                                          (SIGNA URA

                                                                                                          Levying officer       0Registered process server
                                                                                                                                                                       Page 1 of 2

 Form Approved for Optlonal Use                                                                                                                Code of Civil ?rocedure,§ E99.S~G
 J udicial Ca:ncfl of Caliiomia
                                                                          NOTICE OF LEVY
 EJ-150[Rev. July 1, 2014]                                          (Enforcement of Judgment)
   Case 2:19-cv-10806-DSF-MAA Document 30 Filed 07/14/20 Page 2 of 2 Page ID #:593


SHORT TITLE:                                                                                     LEWING OFFICER FILE NO.:         COURT CASE NO.:
ATARI INTERACTIVE, Inc. v. RAGEON, Inc.                                                                                      2:19-cv-10806-DSF- MAA




                                                 —INFORMATION FOR JUDGMENT DEBTOR-
                            1. The levying officer is required to take custody of the property described in item 1 in your
                               possession or under your control.
                            2. You may claim any available exemption for your property. A list of exemptions is attached.
                               If you wish to claim an exemption for personal property, you must do so within 10
                               days after this notice was delivered to you or 15 days after this notice was mailed to
                               you by filing a claim of exemption and one copy with the levying officer as provided in
                               section 703.520 of the Code of Civil Procedure. If you do not claim an exemption, you
                                may lose it and the property is subject to enforcement of a money judgment If you
                               wish to seek the advice of an attorney, you should do so immediately so that a claim
                               of exemption can be filed on time.
                            3. You are not entitled to claim an exemption for property that is levied upon under a judgment
                               for sale of property. This property is described in the accompanying writ of sale. You may,
                               however, claim available exemptions for property levied upon to satisfy damages or costs
                               awarded in such a judgment.
                            4. You may obtain the release of your property by paying the amount of a money judgment
                               with interest and costs remaining unpaid.
                              If your property is levied upon under a writ of execution or to satisfy damages and costs
                               u nder a writ of possession or sale, the property may be sold at an execution sale, perhaps
                              at a price substantially below its value. Notice of sale will be given to you. Notice of sale of
                               real property (other than a leasehold estate with an unexpired term of less than two years)
                               may not be given until at least 120 days after this notice is served on you. This grace
                               period is intended to give you an opportunity to settle with the judgment creditor, to obtain a
                              satisfactory buyer for the property, or to encourage other potential buyers to attend the
                               execution sale.
                            6. All sales at an execution sale are final; there is no right of redemption.




                                  — INFORMATION FOR PERSON OTHER THAN JUDGMENT DEBTOR —
                                If the property levied upon is in your possession or under your control and you do not
                                claim the right to possession or a security interest, you must deliver the property to the
                                 levying officer. If you do not deny an obligation levied upon or do not claim a priority
                                 over the judgment creditor's lien, you must pay to the levying officer the amount that is
                                 due and payable and that becomes due and payable during the period of the execution
                                 lien, which lasts two years from the date of issuance of the writ of execution. You must
                                execute and deliver any documents needed to transfer the property.
                              2. You must complete the accompanying Memorandum of Garnishee.
                              3. If you claim ownership or the right to possession of real or personal property levied
                                 u pon or if you claim a security interest in or lien on personal property levied upon, you
                                 may make athird-party claim and obtain the release of the property pursuant to
                                 sections 720.010-720.800 of the Code of Civil Procedure.
                              4. Make checks payable to the levying officer.




                                                                                                                                              Page 2 of 2
EJ-150[Rev. July 1, 2014]                                         NOTICE OF LEVY
                                                              {Enforcement of Judgment)
